         

Exhibit 10.1
CERTIFICATE OF DESIGNATION
OF
SERIES K SENIOR CONVERTIBLE PREFERRED STOCK
OF
DRI CORPORATION
DRI Corporation (hereinafter called the “Corporation”), a corporation organized
and existing under the Business Corporation Act of the State of North Carolina,
hereby certifies that the following resolution was adopted by the Board of
Directors of the Corporation as required by Section 55-6-02 of the Business
Corporation Act by a unanimous written consent in lieu of a meeting, dated
October 7, 2009.
RESOLVED, that pursuant to the authority granted to and vested in the Board of
Directors of this Corporation (hereinafter called the “Board of Directors” or
the “Board”) in accordance with the provisions of the Articles of Incorporation
of the Corporation (“Articles of Incorporation”), the Board of Directors hereby
certifies in their entirety the terms and provisions of the Series K Senior
Convertible Preferred Stock, par value $.10 per share, shall have the
designation and number of shares, and the relative rights, preferences, and
limitations thereof as follows:

Section 1.   Designation and Amount. The shares of this series shall be
designated as “Series K Senior Convertible Preferred Stock” (the “Series K
Preferred Stock”) and the number of shares constituting the Series K Preferred
Stock shall be 700 shares. Such number of shares may be increased or decreased
by resolution of the Board of Directors; provided, that no decrease shall reduce
the number of shares of Series K Preferred Stock to a number less than the
number of shares then outstanding plus the number of shares reserved for
issuance upon the exercise of outstanding options, rights or warrants or upon
the conversion of any outstanding securities issued by the Corporation
convertible into Series K Preferred Stock.

Section 2.   Dividends and Distributions.

     (a) The holders of shares of Series K Preferred Stock shall be entitled to
receive, when, as and if declared by the Board of Directors, consistent with
applicable law and out of funds legally available therefor, dividends during the
period commencing on October 7, 2009 (the “Commencement Date”) and continuing
for as long as any of the shares of Series K Preferred Stock remain outstanding.
Dividends shall accrue quarterly at the rate of nine and one-half percent
(9-1/2%) per annum on the Liquidation Preference (as hereinafter defined), shall
compound quarterly, and shall be paid on December 15, March 15, June 15 and
September 15 of each year (each, a “Payment Date”) (except that if any such date
is a Saturday, Sunday or legal holiday, then such dividend shall be payable on
the next day that is not a Saturday, Sunday or legal holiday); provided,
however, that the first payment of dividends following the Commencement Date
shall be made on December 15, 2009. Each such dividend shall be payable in
arrears to the holders of record of shares of Series K Preferred Stock, as they
appear on the stock records of the Corporation, at the close of business on the
date that is fifteen (15) days preceding the Payment Date thereof, provided,
however, that the Board of Directors may fix a different record date for any
dividend payment, which date shall be not less than ten (10) days nor more than
sixty (60) days preceding the Payment Date thereof. Dividends on shares of
Series K Preferred Stock shall accrue (whether or not declared) on a daily basis
from and including the Commencement Date. Accrued dividends for each Dividend
Period (as hereinafter defined) shall be cumulative (whether or not such
dividends are declared) and shall compound on each Payment Date. Such dividends
shall accumulate to the extent not paid on the Payment Date occurring on the
last day of the Dividend Period for which they accrue, and any such accrued and
unpaid dividends for any past Dividend Period may be declared and paid at any
time, without reference to any regular

 



--------------------------------------------------------------------------------



 



Payment Date, to holders of record on such date, not more than forty-five (45)
days preceding the Payment Date thereof, as may be fixed by the Board of
Directors. For purposes of this Section 2, a “Dividend Period” shall mean a
quarterly dividend period commencing on the calendar day immediately following
the Commencement Date and immediately following each subsequent Payment Date and
ending on and including the next following Payment Date. The Series K Preferred
Stock shall rank prior and superior to the Series AAA Preferred Stock
(“Series AAA Preferred Stock”), the Series E Redeemable Nonvoting Convertible
Preferred Stock (“Series E Preferred Stock” and together with the Series AAA
Preferred Stock, the “Tier 3 Preferred Stock”) and prior and superior to the
shares of preferred stock of the Corporation that are senior to the Tier 3
Preferred Stock, comprising the Series G Preferred Stock (“Series G Preferred
Stock”), the Series H Preferred Stock (“Series H Preferred Stock”) and the
Series J Preferred Stock (“Series J Preferred Stock”, and together with the
Series G Preferred Stock, Series H Preferred Stock and Series J Preferred Stock,
the “Tier 2 Preferred Stock” and together with the Tier 3 Preferred Stock, the
“Existing Preferred Stock”) and the common stock, par value $0.10 per share (the
“Common Stock” and together with the Existing Preferred Stock and any other
class or series of stock ranking junior to the Existing Preferred Stock with
respect to dividends and payments upon liquidation, dissolution and winding up
are referred to, collectively, as the “Junior Stock”), of the Corporation with
respect to the payment of dividends. In the event any new shares of Series K
Preferred Stock are issued during any Dividend Period or any shares of Series K
Preferred Stock are redeemed by the Corporation or converted during any Dividend
Period, the accrued dividends shall be prorated in proportion to the number of
days during that Dividend Period during which such shares were outstanding. All
accrued but unpaid dividends shall be paid upon redemption or conversion of the
shares of Series K Preferred Stock.
     (b) Such dividends shall be payable in cash or additional shares of
Series K Preferred Stock, at the Series K Preferred Stock holder’s option, which
shall be designated in writing on an annual basis before December 1st of each
year and, in any event, if not otherwise designated, shall be payable in cash.
In the event that any payment of dividends would require shareholder approval
under the NASDAQ listing requirements, the Corporation agrees to seek such
approval, together with approval of all future issuances of Series K Preferred
Stock payable as dividends on the outstanding shares of Series K Preferred Stock
(if legally permissible), at the next regularly scheduled meeting of
shareholders after it has been determined that shareholder approval would be
required for the issuance of any shares as dividends on the next scheduled
Payment Date, if such shareholder approval shall not have previously been
sought. Dividends, if in cash, shall be paid out of funds legally available
therefor on any Payment Date(s) that may arise between the date of such
determination and the meeting of shareholders at which the shareholders vote on
such authorization, the Series K Preferred Stock holder agreeing to recuse
itself from this vote. In the event the shareholders reject such authorization,
such dividends will be paid in shares of Series K Preferred Stock to the maximum
extent that they may be so paid without violating the limitations set forth in
the second sentence of this paragraph (b), and thereafter, such dividends shall
be paid in cash out of funds legally available therefor, commencing on the next
Payment Date.
     (c) The number of shares of Series K Preferred Stock (or fraction thereof)
issuable on each whole or fractional share of Series K Preferred Stock on each
Payment Date shall be equal to the quotient (rounded to four decimal places)
obtained by dividing (i) the dollar value of the dividend to be paid thereon by
(ii) the Liquidation Preference thereof.

Section 3.   Voting Rights. In addition to any voting rights provided by law,
the holders of Series K Preferred Stock shall be entitled to vote with the
holders of Common Stock, voting together as a single class, on any matters on
which holders of Common Stock are entitled to vote, and the holder of each
outstanding whole or fractional share of Series K Preferred Stock shall be

 



--------------------------------------------------------------------------------



 



    entitled to a number of votes equal to the quotient obtained by dividing the
Liquidation Preference thereof by $3.00. Fractional votes shall not, however, be
permitted and any fractional voting rights resulting from the above formula
(after aggregating all whole and fractional  shares of Series K Preferred Stock
held by each holder) shall be adjusted downward to the nearest whole number.  
Section 4.   Liquidation.

     (a) The liquidation preference for the Series K Preferred Stock (the
“Liquidation Preference”) shall equal Five Thousand Dollars ($5,000.00) per
share. The Series K Preferred Stock shall rank prior and superior to the Junior
Stock.
     (b) In the event of any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary (collectively, a “Liquidating
Event”), the Corporation shall pay or make adequate provision for the payment of
all indebtedness and other obligations of the Corporation. Thereafter, the
remaining assets of the Corporation shall be used to pay, prior to any
distribution of any of the assets of the Corporation to the holders of Junior
Stock by reason of the ownership thereof, an amount equal to the Liquidation
Preference per share of the Series K Preferred Stock, plus an amount equal to
accrued and unpaid dividends on such shares, if any.
     (c) After all such Liquidation Preferences shall have been paid in full to
each holder of Series K Preferred Stock (including accrued but unpaid
dividends), each holder of Junior Stock other than Common Stock shall be
entitled to be paid from the remaining assets of the Corporation such amounts,
if any, and in such order of priority to which such holder may be entitled under
any other provision of these Articles of Incorporation prior to any distribution
of any of the assets of the Corporation to the holders of Common Stock.
     (d) Any assets of the Corporation remaining after the payments specified in
paragraphs (b) and (c) above shall be distributed pro rata with respect to the
outstanding shares of Common Stock.
     (e) If upon any Liquidating Event, the assets of the Corporation shall be
insufficient to pay all the holders of any class or series of capital stock the
full amount to which they are entitled pursuant to this Section 4, then the
following rules shall apply: (i) each holder of shares of the class or series
shall be paid his pro rata share, which shall equal the product determined by
multiplying the aggregate amount to be paid to all holders of that class or
series by a fraction (x) whose numerator equals the number of shares of that
class or series owned by the shareholder, and (y) whose denominator equals the
number of issued and outstanding  shares of that class or series, and (ii) in
any case in which the owner of two or more series or classes of capital stock
shall have equal priority to any distribution, each holder shall be paid his pro
rata share, which shall equal the product determined by multiplying the
aggregate amount available for payment to all holders of the series or classes
with equal priority, by a fraction (x) whose numerator equals the amount such
shareholder would receive if the Corporation had adequate funds to pay the
Liquidation Preferences of the shares of the series or classes having equal
priorities owned by the shareholder, and (y) whose denominator equals the
aggregate Liquidation Preferences of all issued and outstanding shares of the
series or classes having equal priorities.
     (f) For the purposes of this Section 4, any merger or consolidation of the
Corporation into or with any other corporation or entity, or a sale, conveyance,
mortgage, transfer, license, pledge, lease or other disposition of all or
substantially all of the assets of the Corporation, shall be deemed to be a
liquidation, dissolution or winding up of the Corporation unless (i) the
shareholders of the Corporation immediately prior to the consummation of such

 



--------------------------------------------------------------------------------



 



event shall, immediately thereafter, hold as a group the right to cast at least
a majority of the votes of all holders of voting securities of the resulting or
surviving corporation or entity on any matter on which any such holders of
voting securities shall be entitled to vote; or (ii) the holders of Series K
Preferred Stock shall determine, by vote of the holders of a majority of the
outstanding shares of such series, voting as a separate class, that it shall not
be so deemed.
     (g) For purposes of this Section 4, if any asset distributed to
shareholders upon liquidation of the Corporation consists of property other than
cash, the amount of such distribution shall be deemed to be the fair market
value thereof at the time of such distribution, as determined in good faith by
the Board of Directors of the Corporation.
     (h) Written notice of any Liquidating Event stating a payment date, the
place where such payment shall be made, the amount of each payment in
liquidation and the amount of accrued dividends to be paid, shall be given by
first class mail, postage prepaid, not less than ten (10) days prior to the
payment date stated therein, to each shareholder of record (whether or not the
shareholder is to receive any payment) at such shareholder’s address as shown in
the records of the Corporation.

Section 5.   Redemption.

     (a) The holders of the Series K Preferred Stock shall not have the right to
cause the Corporation to redeem shares of their Series K Preferred Stock at any
time.
     (b) The Corporation shall have the right, but not the obligation,
exercisable at any time and from time to time, to redeem all or any portion of
the outstanding shares of Series K Preferred Stock. All redemptions of fewer
than all outstanding shares of Series K Preferred Stock shall be affected on a
pro rata basis.
     (c) The redemption price to be paid by the Corporation for any shares of
Series K Preferred Stock shall equal the Liquidation Preference for those
shares, plus an amount equal to the cash value of all accrued but unpaid
dividends thereon. Upon payment of such redemption price, the Corporation shall
have no further obligation with respect to payment of accrued and unpaid
dividends with respect to the shares so redeemed.
     (d) At least thirty (30) days prior to any redemption, the Corporation will
provide to the holders of shares to be redeemed written notice (the “Redemption
Notice”) of the number of shares to be redeemed (the “Redemption Shares”), the
redemption price and the redemption date (the “Redemption Date”). Such notice
shall be sent to the address for each holder of Series K Preferred Stock on the
records of the Corporation. Upon receipt of any Redemption Notice, holders of
Series K Preferred Stock shall send to the Corporation stock certificate(s) duly
endorsed for transfer representing the Redemption Shares as provided in the
Redemption Notice for receipt by the Corporation on or before the Redemption
Date. Upon receipt of stock certificate(s) representing the Redemption Shares
endorsed as provided above (but not prior to the Redemption Date), the
Corporation will send to the holders of the Redemption Shares payment of the
redemption price as stated in the Redemption Notice, and if not all the shares
represented by the stock certificate(s) provided to the Corporation are to be
redeemed, stock certificate(s) representing the shares that have not been
redeemed.
     The Corporation shall have no obligation to make any payment for Redemption
Shares until the owner of the Redemption Shares complies in full with the
procedures set forth above. Notwithstanding failure by any shareholder to comply
with the procedures set forth in the preceding paragraph and the consequent
failure by the Corporation to pay the redemption price for the Redemption
Shares, the Redemption Shares shall, from and after the Redemption Date stated
in the Redemption Notice, cease to be issued and outstanding shares of capital

 



--------------------------------------------------------------------------------



 



stock of the Corporation and the former owner shall not be entitled to vote,
receive dividends or exercise any other rights of a shareholder on account of
the Redemption Shares. From and after the Redemption Date the sole obligation of
the Corporation on account of the Redemption Shares shall be to pay the
redemption price stated in the Redemption Notice, together with interest at the
rate equal to the dividend rate in effect on the Redemption Date in the event of
late payment.
     (e) Holders of outstanding shares of Series K Preferred Stock shall have
the right to convert such shares into shares of Common Stock in accordance with
Section 6 hereof at any time before the close of business on the fifth Business
Day preceding the Redemption Date specified for such shares. Without limiting
any rights of the Corporation, the Corporation may reduce the number of shares
that it has elected to redeem as specified in a Redemption Notice by a number
equivalent to the number of  shares of Series K Preferred Stock converted into
Common Stock during the period beginning on the date of the Redemption Notice
and ending on the Redemption Date.
     (f) All shares of the Series K Preferred Stock that shall have been
redeemed as herein provided shall no longer be deemed to be outstanding. Any
shares of Series K Preferred Stock so redeemed shall be retired and canceled and
shall not be reissued, and the Corporation may from time to time take such
appropriate action as may be necessary to reduce the authorized Series K
Preferred Stock accordingly.

Section 6.   Conversion of Series K Preferred Stock. Each holder of shares of
Series K Preferred Stock shall have the right to convert all or any portion of
such shares as such holder desires to convert, and in certain circumstances such
shares shall be automatically converted, into shares of the Common Stock of the
Corporation, as follows:

     (a) Optional Conversion. Subject to and in compliance with the provisions
of this Section 6, any or all shares of Series K Preferred Stock, at the option
of the holder, may be converted at any time or from time to time prior to the
fifth Business Day preceding any Redemption Date established for such shares, if
any, into a number of fully paid and nonassessable shares (calculated as to each
conversion to the largest whole share) of Common Stock determined by multiplying
the number of whole and fractional shares of Series K Preferred Stock to be
converted by a fraction, the numerator of which is the Liquidation Preference of
a share of Series K Preferred Stock, plus an amount equal to accrued and unpaid
dividends on such shares, if any, and the denominator of which is the conversion
price then in effect for the Series K Preferred Stock (the “Conversion Price”).
Initially, the Conversion Price is $3.00 per share; provided, however, that the
Conversion Price shall be subject to adjustment in accordance with the
provisions in Section 6(d) below.
     (b) Automatic Conversion. The outstanding shares of Series K Preferred
Stock shall automatically convert to shares of Common Stock in the circumstances
described in the following subparagraph, as follows:
If the closing bid price for the Common Stock on The Nasdaq Stock Market (or
other exchange or market on which the Common Stock may from time to time be
traded) for any period of twenty (20) consecutive trading days exceeds $6.00,
then all outstanding shares of Series K Preferred Stock shall automatically
convert, at the close of the market on the last trading day in such period, into
a number of fully paid and nonassessable shares (calculated to the largest whole
share) of Common Stock determined by multiplying the number of shares of
Series K Preferred Stock then outstanding by a fraction, the numerator of which
is the Liquidation Preference of a share of Series K Preferred Stock, plus an
amount equal to accrued and unpaid

 



--------------------------------------------------------------------------------



 



dividends on such shares, if any, and the denominator of which is the then
applicable Conversion Price, provided that the resale of the shares issuable
upon conversion shall have been registered or shall be subject to available
exemption under applicable securities laws.
     (c) Mechanics of Conversion. Before any holder of Series K Preferred Stock
shall be entitled to convert the same into full shares of Common Stock, unless
the conversion is an automatic conversion, the holder shall surrender the
certificate or certificates therefor, duly endorsed for transfer, at the office
of the Corporation or any transfer agent of the Corporation and shall give
written notice to the Corporation at such office that he elects to convert the
same, such notice to state the name or names and addresses to which certificates
for Common Stock will be issued. No fractional shares of Common Stock shall be
issued upon conversion of Series K Preferred Stock. In lieu of any fractional
shares to which the holder would otherwise be entitled, the Corporation shall
pay cash equal to such fraction multiplied by the then-effective Conversion
Price. The Corporation shall, as soon as practicable thereafter, issue and
deliver at such office to such holder of Series K Preferred Stock, or to a third
party such holder may designate in writing, a certificate or certificates for
the number of whole shares of Common Stock to which he shall be entitled and a
check payable to the holder in the amount of any cash amounts payable in lieu of
fractional shares as aforesaid, and if less than all the shares of Series K
Preferred Stock represented by such certificates are converted, a certificate
representing the shares of Series K Preferred Stock not converted. Such
conversion shall be deemed to have been made immediately prior to the close of
business on the date of such surrender of the shares of Series K Preferred Stock
to be converted, and the person or persons entitled to receive the shares of
Common Stock issuable upon such conversion shall be treated for all purposes as
the record holder or holders of such shares of Common Stock on such date.
     (d) Adjustments to Conversion Price.
     (i) Adjustments for Subdivisions, Common Stock Dividends, Combinations or
Consolidations of Common Stock. In the event the outstanding shares of Common
Stock shall be subdivided or increased by stock split or stock dividend, into a
greater number of shares of Common Stock, the Conversion Price then in effect
shall concurrently with the effectiveness of such subdivision or payment of such
stock dividend, be proportionately decreased. In the event the outstanding
shares of Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Conversion Price
then in effect shall concurrently with the effectiveness of such combination or
consolidation, be proportionately increased.
     (ii) Adjustments for Reclassification, Exchange and Substitution. If the
Common Stock issuable upon conversion of the Series K Preferred Stock shall be
changed into the same or a different number of shares of any other class or
classes of stock, whether by capital reorganization, reclassification or
otherwise (other than a subdivision or combination of shares provided for
above), the Series K Preferred Stock shall thereafter be convertible into, in
lieu of the shares of Common Stock which the holders would otherwise have been
entitled to receive, a number of shares of such other class or classes of stock
that would have been obtainable in exchange for the shares of Common Stock that
were issuable upon conversion of the Series K Preferred Stock immediately before
that change.
     (e) Certificate as to Adjustments. Upon the occurrence of each adjustment
or readjustment of the Conversion Price pursuant to this Section 6, the
Corporation at its

 



--------------------------------------------------------------------------------



 



expense, shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each holder of Series K Preferred Stock a
certificate setting forth such adjustment or readjustment in accordance with the
terms hereof and furnish to each holder of Series K Preferred Stock a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based. The Corporation
shall, upon the written request at any time of any holder of Series K Preferred
Stock, furnish or cause to be furnished to such holder a like certificate
setting forth (i) such adjustments and readjustments, (ii) the Conversion Price
at the time in effect and (iii) the number of  shares of Common Stock and the
amount, if any, of other property which at the time would be received upon the
conversion of Series K Preferred Stock.
     (f) No Impairment. The Corporation will not, by amendment of its Articles
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution or issuance or sale of securities or any
other voluntary action (other than actions taken in good faith), avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Corporation, but will at all times in good faith assist in
carrying out all the provisions of this Section 6 and in taking all such action
as may be necessary or appropriate in order to protect the conversion rights of
the holders of the Series K Preferred Stock against impairment.
     (g) Reservation of Stock. The Corporation shall, at all times when any
 shares of the Series K Preferred Stock shall be outstanding, reserve and keep
available out of its authorized but unissued stock, (i) for the purpose of
effecting the conversion of the Series K Preferred Stock pursuant to Section 6,
such number of its duly authorized shares of Common Stock as shall from time to
time be sufficient to effect the conversion of all outstanding Series K
Preferred Stock and (ii) for the purpose of paying accrued dividends in the form
of shares of Series K Preferred Stock, such number of its duly authorized shares
of Series K Preferred Stock as shall from time to time be sufficient to pay such
dividends.
     (h) Cancellation of Series K Preferred Stock. All shares of the Series K
Preferred Stock that shall have been surrendered for conversion as herein
provided shall no longer be deemed to be outstanding. Any shares of the Series K
Preferred Stock so converted shall be retired and canceled and shall not be
reissued, and the Corporation may from time to time take such appropriate action
as may be necessary to reduce the authorized shares of Series K Preferred Stock
accordingly.

 